21st Mortgage s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 15, 2015

                                     No. 04-14-00690-CV

                       Thomas ROSAS, Jaime Rosas, and all Occupants,
                                       Appellants

                                               v.

                           21ST MORTGAGE CORPORATION,
                                     Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2014-CV-00771
                           Honorable Tina Torres, Judge Presiding


                                        ORDER
        The appellant’s brief was due to be filed in this appeal on January 8, 2015. Neither the
brief nor a motion for extension of time has been filed. It is therefore ORDERED that appellant
show cause in writing within fifteen days from the date of this order why this appeal should not
be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court